Filed 2/5/21 P. v. Duenas CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

THE PEOPLE,                                               B293217, consolidated
                                                          with B301654
         Plaintiff and Respondent,
                                                          Los Angeles County
         v.                                               Super. Ct. No. VA137741-01

OSCAR ISRAEL DUENAS,

         Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of
Los Angeles County, Roger Ito, Judge. Affirmed.
      Maxine Weksler, under appointment by the Court
of Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Michael R. Johnsen, Blythe J.
Leszkay and Theresa A. Patterson, Deputy Attorneys General,
for Plaintiff and Respondent.
                             _________________________
       A jury convicted defendant and appellant Oscar Israel
Duenas of assault with a deadly weapon on one victim and
criminal threats against another. The jury found gun, gang,
and great bodily injury allegations true. Duenas appealed. In
February 2018 we affirmed Duenas’s conviction but remanded
the case for resentencing. (People v. Duenas (Feb. 21, 2018,
B266480) [nonpub. opn.] (Duenas I).) The trial court resentenced
Duenas in October 2018 and he again appealed. In that
second appeal, the People conceded the trial court had erred
in its resentencing by choosing as the principal count a count
that had been dismissed. At oral argument in November 2019,
counsel advised us the trial court had again resentenced
Duenas on October 7, 2019, while the case was on appeal, and
Duenas had filed another notice of appeal on that same date.
Accordingly, we vacated the submission of the case and
consolidated Duenas’s second appeal (B293217) with his
third appeal (B301654). We now affirm Duenas’s sentence.
                          BACKGROUND
1.     Duenas’s crimes and the first sentence
       Our earlier opinion detailed the evidence presented at trial.
We need not repeat it here. In a nutshell, Duenas—a Florencia
13 gang member—terrorized his neighbor Carlos Galvan, Sr.
(Carlos Sr.), and his son Carlos Galvan, Jr. (Carlos Jr.). In the
late afternoon of Thanksgiving Day 2014, Duenas hit Carlos Jr.
in the face with a metal baseball bat, briefly knocking him out,
then returned minutes later with a submachine gun and fellow
gang member Leandro Toro in tow. Duenas pointed the gun
at Carlos Sr. and said, “ ‘I’m going to kill you son of a bitch.’ ”
Duenas told Carlos Sr., “ ‘I’m going to kill all of you. That’s on
the hood.’ ” After Duenas’s attacks, the Galvan family moved.
Carlos Jr. said he was “ ‘scared’ ” that Duenas and Toro would
kill him, “because ‘they are gang members.’ ” (Duenas I.)



                                 2
       The jury convicted Duenas of assault with a deadly weapon
on Carlos Jr. (count 1), criminal threats against Carlos Sr. (count
2), and assault with a machine gun on Carlos Sr. (count 4). The
jury found true allegations that Duenas had personally inflicted
great bodily injury on Carlos Jr. and that he had personally used
a firearm in the criminal threats against Carlos Sr. The jury
also found Duenas had committed the criminal threats offense
for the benefit of his gang. (Duenas I.)
       Duenas moved for a new trial on count 4, the machine gun
charge, arguing the trial court should have instructed the jury
on the lesser included offense of assault with a firearm. The
court granted the motion, the prosecutor declined to retry that
count, and the court dismissed it under Penal Code section 1385.1
(Duenas I.)
       In a court trial, the court found Duenas had suffered
a prior strike—robbery—that also qualified as a serious felony
prior. The court sentenced Duenas to 31 years in the state
prison. The court chose count 2—criminal threats—as the
principal count, imposing the high term of three years, doubled
because of the strike. The court imposed 10 years under section
12022.5, subdivision (a), for the personal use of a firearm, and
a consecutive 10 years for the gang enhancement. On count 1—
assault with a deadly weapon—the court imposed a consecutive
term of one-third the midterm, or one year, doubled because of
the strike, plus a consecutive three-year term for the great bodily
injury enhancement under section 12022.7, subdivision (a).
(Duenas I.)




1     Statutory references are to the Penal Code.



                                 3
2.     The first appeal and the first resentencing
       On appeal, we affirmed Duenas’s conviction. But we
vacated his sentence because of several sentencing errors that
he identified and that the People conceded. We noted:
    • On count 2, the court could not impose both the firearm
       enhancement and the 10-year gang enhancement for
       a violent crime, because criminal threats is a violent—
       rather than serious—crime only when a firearm is used.
       Thus the imposition of both 10-year sentences constitutes
       impermissible double counting of the firearm use. We
       agreed with the People that the proper sentence for the
       gang enhancement is five years under section 186.22,
       subdivision (b)(1)(B), as criminal threats (without a
       firearm) is a serious felony.
    • On count 1, the court should have imposed one-third
       the midterm (one year)—rather than the full term of
       three years—for the great bodily injury enhancement.
    • The court should have imposed the then-mandatory five-
       year prior serious felony enhancement under section 667,
       subdivision (a).
(Duenas I.)
       On October 10, 2018, the trial court conducted the first
of two resentencing hearings. By then, Senate Bill No. 620—
granting trial courts discretion to strike firearm enhancements—
had taken effect. Defense counsel asked the court to strike
the firearm enhancement as well as the gang enhancement
and Duenas’s five-year prior (referring to Senate Bill No. 1393
as “recently passed legislation”).2



2     The amendments to sections 667 and 1385 under Senate
Bill No. 1393 permitting a court to strike a prior serious felony


                                 4
       The court stated it had read and considered letters Duenas
had submitted. The court also permitted Duenas to address
the court. Duenas told the court he had enrolled in a program
addressing “violence to gang awareness” [sic] and received a
certificate in computer literacy. Duenas said he had “been clean,”
“out of trouble,” and “productive.” Duenas stated he had gone
“from 75 points to 57 points.” Duenas said, “I’m not part of
no gangs no more.” “I’m ex . . . [a] non-validated member.”
       The prosecutor argued the court should deny Duenas’s
motions to strike his gun enhancement and serious felony prior.
The prosecutor reminded the court the People had asked for a
sentence of 44 years3 and the court had sentenced Duenas to
31 years. The prosecutor said, “[T]he defendant armed himself
with a bat and assaulted two unarmed victims in this case and
he used his allegiance with Florencia 13 to instill fear [in] those
victims, and then he went and retrieved a machine gun and
pointed it at Carlos Galvan, Senior, and he threatened to kill
his entire family.”
       The court declined to strike Duenas’s five-year prior. (The
court did not discuss the amendment’s effective date, or suggest
it was declining to strike the prior solely because the request was
premature.) In resentencing Duenas, the court chose count 4—
assault with a machine gun—as the principal count. Plainly,
the court did not recall—nor did counsel remind the court—that
count 4 had been dismissed. The court imposed the upper term
of 12 years, doubled because of the strike prior, plus five years for


enhancement became effective on January 1, 2019. (People v.
Brooks (2020) 53 Cal.App.5th 919, 923.)
3     The record does not reflect how the prosecutor calculated
this 44-year requested sentence.



                                 5
the serious felony prior, for a total of 29 years in the state prison.
The court imposed the low term of two years on count 1 and
the low term of 16 months on count 2, concurrent with count 4.
The court struck the gang, firearm, and great bodily injury
enhancements.
3.    The second and third appeals
      Duenas again appealed. In briefing, the Attorney General
agreed the sentence on a count that had been dismissed was
error and we should remand the case for resentencing. Counsel
appeared for oral argument on November 21, 2019. Counsel
informed us they recently had learned the trial court had again
resentenced Duenas on October 7, 2019, and Duenas had filed
another notice of appeal. Accordingly, we vacated the submission
of Duenas’s second appeal (B293217) and consolidated the two
appeals for oral argument and decision.
4.    The second resentencing
      On October 7, 2019, the trial court resentenced Duenas
again. The court explained to Duenas that it was resentencing
him because of the previous unauthorized sentence on a
dismissed count. Defense counsel told the court he wanted “to
incorporate by reference the appellate brief the court received,”
apparently referring to the brief appellate counsel had filed in
B293217.4 Counsel said Duenas had completed the “alternative


4     Defense counsel asked the court to choose count 1 as
the principal term and impose a sentence of 20 years and eight
months, as proposed by appellate counsel. Trial and appellate
counsel fail to recognize that section 1170.1, subdivision (a)
requires the court to choose as the principal term the
longest term imposed, including any count-specific conduct
enhancements. (See Couzens et al., Sentencing California
Crimes (The Rutter Group 2020) § 13:19 [“The selection of the
principal term may require the court to do a calculation of the


                                  6
violence program,” almost had his high school diploma, and
had “been discipline clean.” The court replied it believed it had
jurisdiction to “fix a sentencing error that in essence has to be
fixed because it’s an illegal sentence,” but “not to consider [that]
post[-]conviction behavior.”
       The court selected the upper term of three years on count 2
—the criminal threats count—citing as aggravating factors
Duenas’s poor prior performance on probation and prior criminal
history. The court doubled the three years because of Duenas’s
strike prior. The court imposed five years for the gang
enhancement under section 186.22, subdivision (b)(1)(B) and
the high term of ten years on the firearm enhancement under
section 12022.5, subdivision (a). In choosing the high term,
the court cited as aggravating factors Duenas’s poor performance
on probation, his prior acts of violence, and his “increasing level
of sophistication and/or level of violence.” To that total of 21
years the court added the five-year serious felony prior for a
total sentence of 26 years.
       On count 1, the court imposed the low term of two years,
to be served concurrently with count 2, striking Duenas’s strike
prior for that count only as well as the great bodily injury
enhancement.
                            DISCUSSION
       Duenas contends the trial court abused its discretion
by (1) “imposing aggravated terms and enhancements based
on insufficient evidence and/or impermissible or duplicate
sentencing factors,” (2) declining to strike his gang, firearm, and
serious felony prior enhancements, and (3) “not considering any

term for each count being sentenced, then selecting the longest
term as the principal term. If the counts all have the same term,
any count may be used.”].)



                                 7
. . . post-conviction mitigating circumstances.” Duenas says his
sentence is “excessive and disproportionate,” and it “will cause
him to suffer far in excess of any suffering he caused his victims.”
        We find no abuse of discretion in the court’s selection
of upper terms on the criminal threats count and the firearm
enhancement, nor in its imposition of the gang, firearm, and
prior serious felony enhancements. To the extent the trial court
was mistaken about its authority to consider Duenas’s behavior
in prison between October 2018 and October 2019, we conclude
any error was harmless. Finally, we do not share Duenas’s view
that the crimes he committed against his victims—in his words—
“pale in comparison to [his] having to live 29 [sic] years under
the hellish conditions in our prisons.”
1.      The trial court did not abuse its discretion
        in choosing the upper terms
        As we noted in Duenas I,
              “[w]hen a statute specifies three possible terms,
              the choice of the appropriate sentence rests
              within the trial court’s broad discretion.
              (People v. Jones (2009) 178 Cal.App.4th 853,
              862; People v. Moberly (2009) 176 Cal.App.4th
              1191, 1196; § 1170, subd. (b).) The court
              may consider aggravating and mitigating
              circumstances, ‘and any other factor reasonably
              related to the sentencing decision’ (Cal. Rules
              of Court, rule 4.420(b)), and may rely on
              the record in the case, the probation report,
              statements in mitigation or aggravation,
              and any further evidence introduced at the
              sentencing hearing. (People v. Towne (2008)
              44 Cal.4th 63, 85; People v. Shenouda (2015)
              240 Cal.App.4th 358, 368.) We review the trial



                                 8
              court’s sentencing decisions for abuse of
              discretion, which will be found only when its
              decision is irrational or arbitrary, or when it
              relied on circumstances that were irrelevant
              or otherwise constituted an improper basis
              for the decision. (People v. Sandoval (2007)
              41 Cal.4th 825, 847; People v. Carmony (2004)
              33 Cal.4th 367, 396.) The burden is on the
              party attacking the sentence to clearly show
              the sentencing decision was irrational or
              arbitrary. (Carmony, at p. 376; Jones, at
              p. 861.)”
       In choosing the upper term on the criminal threats count,
the trial court listed Duenas’s poor performance on probation
and his “prior criminal history, which includes other prior acts
of violence,” as aggravating factors. In choosing the high term
on the firearm enhancement, the court listed Duenas’s poor
performance on probation and his “increasing level of
sophistication and/or level of violence, prior incidents of violence.”
       As we explained in Duenas I, “[t]he existence of a single
aggravating circumstance is legally sufficient to make the
defendant eligible for the upper term.” Moreover, “the ‘dual use
of a fact or facts to aggravate both a base term and the sentence
on an enhancement is not prohibited.’ ” (Duenas I, quoting
People v. Moberly (2009) 176 Cal.App.4th 1191, 1198 and citing
People v. Black (2007) 41 Cal.4th 799, 813.) Accordingly, here
the court could have relied on a single factor—for example,
Duenas’s poor performance on probation—to support the high
term of three years on count 2 as well as the high term on the




                                  9
gun enhancement. But, as we noted in Duenas I, the court cited
two proper factors in any event.5
      Despite our conclusions in Duenas I, Duenas continues
to argue the aggravating factors the trial court cited are
“duplicative or unsupported by the record.” We repeat what
we said in our earlier opinion:
            “First, the court could rely on the circumstance
            of Duenas’s criminal history as an aggravating
            factor. Imposition of an upper term sentence is
            permissible under Cunningham [v. California
            (2007) 549 U.S. 270] when based upon the
            aggravating circumstance of the defendant’s
            criminal history, including the fact that his
            convictions are numerous or of increasing
            seriousness. [Citations.] Duenas’s probation
            report lists sustained juvenile petitions for
            assault, receiving stolen property, and
            narcotics possession. His adult history includes
            convictions for possession of marijuana for sale,
            narcotics and marijuana possession, driving
            without a license, and, in 2009, second degree
            robbery. Thus, the trial court did not err or run
            afoul of Cunningham by relying on Duenas’s
            criminal history as an aggravating factor. [¶]
            Likewise, Duenas’s performance on probation


5      In Duenas I there was a third sentencing choice that
required an aggravating factor: the choice to run Duenas’s
sentence on count 1 consecutive to his sentence on count 2.
In the second resentencing, the court chose to run Duenas’s
sentences on counts 1 and 2 concurrently, so there no longer
is an issue about a second or third aggravating factor.



                               10
             supported the trial court’s sentencing choices.
             Duenas’s probation report indicates he
             was on probation at the time of the instant
             offenses. . . . The trial court therefore could
             properly rely on the fact Duenas was on
             probation when he committed the current
             offenses as an aggravating factor.” (Duenas I,
             fns. omitted.)6
2.    The trial court did not abuse its discretion in
      declining to strike the gang, firearm, and prior
      serious felony enhancements
      Duenas contends the trial court’s exercise of its discretion
“not to strike but rather to impose the gang, firearm, and prior




6      As the trial court cited two valid aggravating factors, we
need not address Duenas’s other complaints about the court’s
choice of the upper terms, which in any event miss the mark.
Duenas argues the court could not use a “victim vulnerability”
factor, but in the second resentencing the court never mentioned
the vulnerability of Carlos Sr. Duenas also misreads the court’s
reference to “violence”—and claims it constitutes impermissible
double counting—when the court cited Duenas’s “increasing
level of sophistication and/or level of violence, prior incidents
of violence.” California Rule of Court, rule 4.421, subdivision
(b)(2) specifically authorizes the court to consider that “[t]he
defendant’s prior convictions as an adult or sustained petitions in
juvenile delinquency proceedings are numerous or of increasing
seriousness.” (Cal. Rules of Court, rule 4.421(b)(2).) Multiple
misdemeanor convictions may be considered a factor in
aggravation. (People v. Stuart (2008) 159 Cal.App.4th 312, 314.)
Duenas’s probation report reveals that he began committing
crimes at age 13 and progressed from misdemeanor assault
and vehicle theft, through narcotics offenses, to robbery.



                                11
serious felony enhancements . . . was arbitrary and unjustified.”
That contention is meritless.
        At the first resentencing in October 2018, defense counsel
asked the court to strike the gang, firearm, and prior serious
felony enhancements. The court struck the gang and firearm
enhancements,7 but only because it seemed to be trying to
get to a total sentence that in its view fit the crimes, while not
exceeding the original sentence of 31 years. The court sentenced
Duenas to 24 years (the upper term of 12 years on the previously-
dismissed count, doubled) plus five years for the serious felony
prior, for a total sentence of 29 years. The court stated, “My
intention is not to increase the sentence. However, I think that
. . . generally the sentence that he received was in the ballpark
of what I intended based on his conduct.” At the second
resentencing in October 2019, the trial court imposed the gang,
firearm, and prior serious felony enhancements.
        The court did not abuse its broad discretion in concluding
that striking the gang enhancement would not be in the interests
of justice within the meaning of section 1385. As we detailed
in Duenas I, after hitting Carlos Jr. in the mouth and nose
with a baseball bat, Duenas left. He returned “[m]inutes later,”
“armed with a [TEC-9] submachine gun in his waistband” and
accompanied by his fellow Florencia 13 gang member Leandro
Toro. Toro was shirtless; Duenas was either shirtless or wearing
a “ ‘muscle’ ” shirt. Both men displayed a number of tattoos
that “appeared to be gang-related.” Duenas pointed his gun
at Carlos Sr. and told him, “ ‘I’m going to kill you son of a bitch,’ ”

7     As noted, the court declined to strike the prior serious
felony enhancement, apparently based on the merits and not
on the fact that the amendments to section 667, subdivision (a)
would not take effect for another ten weeks or so.



                                  12
adding, “ ‘I’m going to kill all of you. That’s on the hood.’ ”
The prosecution’s gang expert testified Duenas had admitted
his Florencia 13 membership on six or seven occasions, and
he sported a number of gang tattoos. (Duenas I.)
       Nor did the court abuse its discretion in declining to strike
the firearm enhancement and the five-year prior. Effective
January 1, 2018, the Legislature amended section 12022.5,
subdivision (c) to give a trial court authority to strike a section
12022.5 firearm enhancement in the interest of justice. (Sen.
Bill No. 620 (2017-2018 Reg. Sess.) § 1.) As noted, effective
January 1, 2019, Senate Bill No. 1393 (2017-2018 Reg. Sess.)
amended sections 667 and 1385 to give courts discretion to strike
or dismiss prior serious felony enhancements in the furtherance
of justice. (People v. Stamps (2020) 9 Cal.5th 685, 693.)
       Striking the firearm enhancement or five-year prior would
not serve the interest of justice in Duenas’s case. Duenas’s
criminal history began in 1992 when he was barely 13 years old
and continued for the next 22 years. He was 35 years old when
he committed the crimes in this case—old enough to know better,
and old enough to leave the gang life behind. Not having a gun
with him when he attacked Carlos Jr., he left, got a TEC-9
submachine gun, returned, pointed the gun at Carlos Sr., and
said, “ ‘I’m going to kill all of you.’ ” (Duenas I.) The terrified
victims moved away after Duenas’s attack.
       “A trial court ‘may keep in mind the length of a sentence
it thinks appropriate for a defendant and rule accordingly.’
(People v. Kelly (1999) 72 Cal.App.4th 842, 847.) ‘A judge’s
subjective determination of the value of a case and the
appropriate aggregate sentence, based on the judge’s experience
with prior cases and the record in the defendant’s case, cannot
be ignored.’ ” (People v. Brooks, supra, 53 Cal.App.5th at pp. 927-




                                13
928 [finding no abuse of discretion in trial court’s denial of
motion to strike prior serious felony enhancement].)
       In sum, Duenas has not carried his burden of
demonstrating that the trial court’s decision was “ ‘so irrational
or arbitrary that no reasonable person could agree with it.’ ”
(People v. Pearson (2019) 38 Cal.App.5th 112, 116, quoting
People v. Carmony, supra, 33 Cal.4th at pp. 376-377.)
3.     Any error arising from the trial court’s mistaken
       belief that it could not consider Duenas’s conduct
       in prison between October 2018 and October 2019
       was harmless
       As we noted, at the first resentencing in 2018, the court
permitted Duenas to address the court to relate his activities
since his commitment to state prison about three years earlier.
At the second resentencing a year later, defense counsel told
the court Duenas had completed the anti-violence program,
achieved computer literacy, and remained “discipline clean”;
counsel said Duenas also told him he “almost ha[d] his high
school diploma.” The court responded, “I believe . . . I have
jurisdiction to resentence him now . . . to fix a sentencing error
that in essence has to be fixed because it’s an illegal sentence.”
But the court did not believe it had jurisdiction “to consider
those post[-]conviction behavior[s]” or “to be hearing arguments
as to his performance.”
       The parties agree the court was mistaken about its
authority. In correcting a sentencing error, the court may
restructure the entire sentencing format. (People v. Stevens
(1988) 205 Cal.App.3d 1452, 1457-1458.) The Attorney General
contends, however, that the trial court’s error about the scope of
its authority was harmless and a remand for a fourth sentencing
would serve no purpose. We agree.




                                14
       At the October 2018 resentencing, the court heard directly
from Duenas about his activities since going to prison in 2015.
Nevertheless, the court imposed a sentence of 29 years, noting
that it was “in the ballpark of what [the court] intended based
on [Duenas’s] conduct” when it originally imposed a 31-year
sentence. In the October 2019 resentencing, the court reduced
Duenas’s sentence further, striking his robbery prior strike
as well as the great bodily injury enhancement on count 1 and
running that sentence concurrent with his sentence on count 2.
That sentencing choice reduced Duenas’s sentence by another
three years.
       Duenas’s assertion that his completion of the anti-violence
and computer programs, and work toward a school diploma,
constituted such compelling “mitigation” that the court would
have reduced his sentence further is entirely speculative. That
speculation is especially unwarranted in light of the callousness
of Duenas’s crimes.8 We have considered the entire record
and see no reasonable probability of a different outcome in
the absence of the error. (People v. Watson (1956) 46 Cal.2d 818,
836.)9


8    Nothing in the record supports Duenas’s assertion that
he has “tak[en] responsibility for his actions.”
9     Neither party has cited People v. Yanaga (2020) 58
Cal.App.5th 619, decided after briefing was complete. That
case is distinguishable. There, the appellate court remanded
the matter for the trial court to consider striking a firearm
enhancement. The original sentencing judge had retired and
another judge handled the resentencing. Yanaga asked the
court to consider his accomplishments in the four years since
he was first sentenced. The judge mistakenly believed she was
prohibited from considering Yanaga’s post-sentencing conduct;
she thought she was limited to determining how the original


                                15
                        DISPOSITION
      We affirm Oscar Israel Duenas’s sentence.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                     EGERTON, J.

We concur:




             EDMON, P. J.




             DHANIDINA, J.




sentencing judge would have exercised his discretion at the time,
four years earlier. (Yanaga, at pp. 621-625.) Here, by contrast,
the same judge who tried the case handled all three sentencings.
The court did consider Duenas’s post-sentencing conduct but
ultimately made clear it viewed a sentence of between 26 and
31 years as the appropriate sentence. Unlike the Yanaga court,
here we “ ‘can[ ] say with confidence’ that the resentencing judge
would have declined to strike the enhancement had [he] realized
that [he] could consider” Duenas’s prison conduct between
October 2018 and October 2019. (Id., at p. 628.)


                                16